DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-38 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,189,586 in view of Ko (US 9,666,505). Although the claims at issue are not identical, they are not patentably distinct from each other because US 11,189,586, with respect to Claim 21,  discloses a semiconductor device comprising a semiconductor chip on which first and second electrodes are formed on a front surface side of a semiconductor layer and a third electrode is formed on a back surface side of the semiconductor layer; an insulating film formed to cover a front surface of the semiconductor chip, the first electrode and the second electrode being disposed on a surface of the insulating film, the first electrode and the second electrode being electrically connected to a transistor formed in the semiconductor layer at a position where the first electrode is formed; a metal layer formed so as to cover at least a part of a front side surface of the first electrode; and a wire selected from the group consisting of a plate-like wire and a bonding wire, the wire being connected to the metal layer, wherein an area of the first electrode is larger than an area of the second electrode. See Claims 1 and 15 of US 11,189,586.
US 11,189,586 differs from the claims at hand in that US 11,189,586  does not disclose the semiconductor chip is configured to perform a switching operation between the first electrode and the third electrode in accordance with a signal supplied to the second electrode.
Ko (US 9,666,505) discloses a power transistor die with a temperature function,  is configured to perform a switching operation between the first electrode and the third electrode in accordance with a signal supplied to the second electrode. See the Abstract, Figure 4A and 5A; and corresponding text, especially column 4, line 40 to column 5, line 60.
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to use the power transistor die of Ko, in the device of US 11,189,586, for its known benefit in the art of providing a temperature function. The use of a known component, for its known function, would have been prima facie obvious to one of ordinary skill in the art. 

With respect to Claim 22, and the limitation “the metal layer covers the first electrode, except for a part of the surface of the first electrode”, changes in size (only partially covering) are prima facie obvious. See In re Rose, 220 F2d 459, 105 USPQ 237 (CCPA 1955).
With respect to Claim 23, and the limitation “an area of the surface of the first electrode covered by the metal layer is larger than an area of the surface of the first electrode not covered by the metal layer”, changes in size (only partially covering) are prima facie obvious. See In re Rose, 220 F2d 459, 105 USPQ 237 (CCPA 1955).
With respect to Claim 24, US 11,189,586 discloses the bonding wire comprising a high thermal resistant fired layer. See Claims 2 and 13 of US 11,189,586. 
With respect to Claim 25, US 11,189,586 discloses comprising first to third insulating substrates having first to third wiring patterns electrically connected respectively to the first electrode, the second electrode, and the third electrode. See Claims 3 and 14 of US 11,189,586.
With respect to Claim 26, US 11,189,586 discloses the plate-like wire, after being connected to the first electrode, is extended in a direction away from the semiconductor chip, then extended in a direction parallel to the front surface of the semiconductor chip, and then extended in a direction toward the first wiring pattern. See Claims 3 and 14 of US 11,189,586. Moreover, rearrangement of known components is within the skill of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950).
With respect to Claim 27, US 11,189,586  discloses the plate-like wire, after being connected to the first electrode, is extended in a direction parallel to the front surface of the semiconductor chip, and then extended in a direction toward the first wiring pattern. See Claims 3 and 14 of US 11,189,586. Moreover, rearrangement of known components is within the skill of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950).
With respect to Claim 28, and the limitation “the plate like wire has a thickness thicker than a thickness of the semiconductor chip”, changes in size (only partially covering) are prima facie obvious. See In re Rose, 220 F2d 459, 105 USPQ 237 (CCPA 1955).
With respect to Claim 29, and the limitation “the first electrode is divided into a plurality of regions”, duplication of parts is prima facie obvious. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).
With respect to Claim 30,  and the limitation “the plate like upper wiring is bonded to the metal layer by means of solder as bonding material”, the Examiner takes Official Notice that bonding wires by soldering is well known in the art.
With respect to Claim 31, US 11,189,586 discloses the metal layer is a fired layer. See Claim 11 of US 11,189,586. 
With respect to Claim 32, US 11,189,586 discloses the fired layer comprises a layer selected from the group consisting of a silver fired layer and a copper fired layer. See Claim 12-13 of US 11,189,586. 
With respect to Claim 33, US 11,189,586 discloses a thickness of the metal layer is within a range of 10 to 100 microns. See Claim 5 of US 11,189,586.
With respect to Claim 34, US 11,189,586 discloses a thin film for coating electrode surface disposed between the first electrode and the metal layer, the thin film for coating electrode surface comprising one film selected from the group consisting of gold thin film, a silver thin film and a palladium thin film. See Claim 14 of US 11,189,586.
With respect to Claim 35, US 11,189,586 discloses the semiconductor chip comprises a metal insulator semiconductor field effect transistor and the first electrode disposed on the semiconductor chip comprises a source pad electrode. See Claim 15 of US 11,189,586.
With respect to Claim 36, US 11,189,586 discloses the semiconductor chip is based on an SiC. See Claim 6 of US 11,189,586.
With respect to Claim 37, US 11,189,586 discloses the bonding wire comprising a copper wire, an aluminum wire or a clad wire, and one end of the bonding wire is bonded thereto by means of an ultrasonic wave. See Claim 9 of US 11,189,586.
With respect to Claim 38, US 11,189,586 discloses a power module formed to sealing a plurality of semiconductor devices. See Claim 17 of US 11,189,586.

Claims 21-38 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,790,247 in view of Ko (US 9,666,505) . Although the claims at issue are not identical, they are not patentably distinct from each other because US 10, 790,247, with respect to Claim 21,  discloses a semiconductor device comprising a semiconductor chip on which first and second electrodes are formed on a front surface side and a third electrode is formed on a back surface side of the semiconductor chip, the semiconductor chip comprising a transistor; an insulating film formed to cover a front surface of the semiconductor chip, the first electrode being disposed on the insulating film, the transistor being formed below a position where the first electrode is disposed; a metal layer formed so as to cover at least a part of a front side surface of the first electrode; and a bonding wire connected on the front side surface of the first electrode, wherein an area of the first electrode is larger than an area of the second electrode. See Claim 11.
Even though US 10,790,247 discloses an interlayer insulating layer and not an insulating layer as claimed, the Claims are prima facie obvious as an interlayer insulating layer is a type of insulating layer. 
US 10,790,247 differs from the claims at hand in that US 10,790,247  does not disclose the semiconductor chip is configured to perform a switching operation between the first electrode and the third electrode in accordance with a signal supplied to the second electrode.
Ko (US 9,666,505) discloses a power transistor die with a temperature function,  is configured to perform a switching operation between the first electrode and the third electrode in accordance with a signal supplied to the second electrode. See the Abstract, Figure 4A and 5A; and corresponding text, especially column 4, line 40 to column 5, line 60.
It would have been obvious to one of ordinary skill in the art, before the time of the invention, to use the power transistor die of Ko, in the device of US 10,790,247, for its known benefit in the art of providing a temperature function. The use of a known component, for its known function, would have been prima facie obvious to one of ordinary skill in the art. 

With respect to Claim 22, and the limitation “the metal layer covers the first electrode, except for a part of the surface of the first electrode”, changes in size (only partially covering) are prima facie obvious. See In re Rose, 220 F2d 459, 105 USPQ 237 (CCPA 1955).
With respect to Claim 23, and the limitation “an area of the surface of the first electrode covered by the metal layer is larger than an area of the surface of the first electrode not covered by the metal layer”, changes in size (only partially covering) are prima facie obvious. See In re Rose, 220 F2d 459, 105 USPQ 237 (CCPA 1955).
With respect to Claim 24, US 10,790,247  discloses the bonding wire comprising a high thermal resistant fired layer. See Claims 2 and 3 of US 10,790,247.
With respect to Claim 25, US  10,790,247 discloses comprising first to third insulating substrates having first to third wiring patterns electrically connected respectively to the first electrode, the second electrode, and the third electrode. See Claims 1 and 11 of US 10,790,247 .
With respect to Claim 26, US 10,790,247  discloses the plate-like wire, after being connected to the first electrode, is extended in a direction away from the semiconductor chip, then extended in a direction parallel to the front surface of the semiconductor chip, and then extended in a direction toward the first wiring pattern. See Claims 4 and 7 of US 10,790,247. Moreover, rearrangement of known components is within the skill of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950).
With respect to Claim 27, US 10,790,247   discloses the plate-like wire, after being connected to the first electrode, is extended in a direction parallel to the front surface of the semiconductor chip, and then extended in a direction toward the first wiring pattern. See Claims 4 and 7 of US 10,790,247   Moreover, rearrangement of known components is within the skill of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950).
With respect to Claim 28, and the limitation “the plate like wire has a thickness thicker than a thickness of the semiconductor chip”, changes in size (only partially covering) are prima facie obvious. See In re Rose, 220 F2d 459, 105 USPQ 237 (CCPA 1955). See also Claim 13 of US 10,790,247 . 
With respect to Claim 29, and the limitation “the first electrode is divided into a plurality of regions”, duplication of parts is prima facie obvious. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).
With respect to Claim 30,  and the limitation “the plate like upper wiring is bonded to the metal layer by means of solder as bonding material”, the Examiner takes Official Notice that bonding wires by soldering is well known in the art.
With respect to Claim 31, US 10,790,247  discloses the metal layer is a fired layer. See Claim 11 of US 11,189,586. 
With respect to Claim 32, US 11,189,586 discloses the fired layer comprises a layer selected from the group consisting of a silver fired layer and a copper fired layer. See Claim 5-6 of US 10,790,247.   
With respect to Claim 33, US 10,790,247  discloses a thickness of the metal layer is within a range of 10 to 100 microns. See Claim 1 of US 10,790,247  .
With respect to Claim 34, US 10,790,247  discloses a thin film for coating electrode surface disposed between the first electrode and the metal layer, the thin film for coating electrode surface comprising one film selected from the group consisting of gold thin film, a silver thin film and a palladium thin film. See Claim 7 of US 10,790,247 .
With respect to Claim 35, US 10,790,247  discloses the semiconductor chip comprises a metal insulator semiconductor field effect transistor and the first electrode disposed on the semiconductor chip comprises a source pad electrode. See Claim 7 of US 10,790,247 .
With respect to Claim 36, and the limitation “ the semiconductor chip is based on an SiC”, the Examiner takes Official Notice SiC devices are well known in the art.
With respect to Claim 37, US 10,790,247  discloses the bonding wire comprising a copper wire, an aluminum wire or a clad wire, and one end of the bonding wire is bonded thereto by means of an ultrasonic wave. See Claim 3 of US 10,790,247 .
With respect to Claim 38, US 10,790,247  discloses a power module formed to sealing a plurality of semiconductor devices. See Claim 10 of US 10,790,247 .

Claim Objections
Claim 31 is objected to because of the following informalities:  in line 2 “The” should not be capitalized.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
September 23, 2022


/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812